Citation Nr: 1829370	
Decision Date: 06/05/18    Archive Date: 06/27/18

DOCKET NO.  13-01 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for cataracts, to include as secondary to diabetes mellitus.  

2.  Entitlement to service connection for chronic renal insufficiency, to include as secondary to diabetes mellitus.

3.  Entitlement to an effective date earlier than June 27, 2012 for the grant of posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and wife. 
ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1968 to January 1970, to include a combat tour of duty in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In February 2016, the Veteran testified before the undersigned at a travel board hearing.  The transcript is of record.  

The issues of entitlement to service connection renal insufficiency and cataracts are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The record evidence shows that the Veteran's claim for service connection for PTSD was received on June 21, 2010.  

2. The earliest effective date for the establishment of service connection for PTSD is June 27, 2012 - the date the Veteran first showed a diagnosis of PTSD.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 27, 2012 for the grant of service connection for PTSD are not met.  38 U.S.C. § 5110; 38 C.F.R. 
§§ 3.114, 3.400, 3.816.
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (West 2012); 38 C.F.R. § 3.400 (2017).  If the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C. § 5110(b)(1) (West 2012); 38 C.F.R. 
§ 3.400(b)(2)(i) (2017).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2017).  

The Veteran claims an earlier effective date for the grant of service connection for PTSD.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  

The Veteran's service connection claim for PTSD was first filed on June 21, 2010.  A July 2012 rating decision granted PTSD effective June 27, 2012 - the date of the VA examination which showed a diagnosis for PTSD.  The medical evidence prior to June 2012 is silent for a diagnosis of PTSD or other mental health disability, and in fact specifically ruled out such diagnoses.  

A July 2008 private treatment record shows no appearance of anxiety, depression, or agitation.   

During a September 2010 VA psychiatric evaluation, the Veteran reported having nightmares, especially when he returned home from Vietnam.  He reported being jumpy and nervous.  He reported sleep disturbances and avoids talking about his experiences in Vietnam.  He reported hypervigilance and states that he avoids crowds and loud noises.  He reported getting upset and irritated easily.  He reported having friends but indicated that he does not participate in a significant amount of social or recreational activities.  He denied current treatment for PTSD and reported that he had not history of treatment for PTSD or any other psychiatric disorders.
The examiner indicated that the Veteran has a history of stressful events during military service and a history of some mild symptoms of PTSD.  The examiner further stated, "[The Veteran] does not meet the full criteria for PTSD, nor does he appeal to have the degree of symptoms that he had when he first returned from Vietnam.  At this point, even though there is a traumatic stressor, I am not rendering a diagnosis."    

During the August 2011 VA psychiatric evaluation, the Veteran reported that he had challenges with being startled when he first separated from service.  He reported that his symptoms have improved over the years and are now mild.  He indicated avoids talking about his experience in Vietnam and sometimes dreams about it.  He noted that he is irritable at times and will snap at his wife for no reason.  He reported sleep disturbance.  He indicated that he interacts socially and enjoys going places and talking to people.  He denied anger symptoms, hypervigilance, and significant mood problems.

He denied any history of mental health treatment or suicide attempts.  He reported that when stressed, at times, he had thought about hurting himself.  He reported he did not act on this thought and it passed in a few minutes. 
 
The examiner concluded that the Veteran did not have a diagnosis of PTSD.  He reasoned that, "[The Veteran] had restlessness and dreams 3 to 4 times a week.  He reported difficulty thinking about Vietnam and at times has irritability with his family members.  The Veteran reported some anxiety symptoms that are related to PTSD but he does not meet the diagnostic criteria for the disorder.  His symptoms are likely related to his military experience but have not risen to a level to meet full diagnostic criteria for PTSD or any other anxiety disorder at this time.  He has no history of mental health treatment or psychotropic medications.  He held the same job for 35 years until the plant he was working in closed.  He also had a 36-year marriage.  He reports social interactions and enjoying being around other people." 

The Veteran was then afforded an additional VA examination in June 2012, during which time a diagnosis of PTSD was rendered.  

The Board finds the VA examiners' opinions adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales for their opinions, and their opinions were based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Notably, both the September 2010 and August 2011 VA examinations that found that the Veteran did not meet the criteria for PTSD or any other psychiatric disability were completed by different examiners.  

Significantly, the Veteran has not presented or identified any contrary medical opinion that showed a diagnosis of PTSD prior to June 27, 2012 and the Veteran's post service medical records are silent for a diagnosis of PTSD.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the Veteran did not meet the diagnostic criteria for PTSD until the June 2012 psychiatric evaluation.  

It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the Veteran's mental health symptoms met the criteria for a diagnosis of PTSD is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

As explained above, effective dates are assigned based on the facts found, and are either the date of receipt of the claim (here, June 21, 2010) or the date entitlement arose, whichever is later.  Entitlement to service connection requires a current diagnosis.  Such diagnosis was ruled out for this Veteran until his June 27, 2012 VA examination.  Therefore, June 27, 2012 is the date enticement arose.  As it is the later of the two dates, it is the appropriate effective date.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 
38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than June 27, 2012 for the grant of PTSD is denied.  

REMAND

A June 2011 VA examination showed laboratory evidence consistent with mild, chronic, renal insufficiency, but the examiner opined that it is not secondary to diabetes mellitus because the diabetes mellitus is quite mild and controlled by diet alone without any medication.  The examiner indicated that the Veteran's nephropathy is at least as likely as not secondary to long-standing, chronic hypertension.  Although the examiner stated that his renal insufficiency "is not secondary" to his diabetes mellitus, it is not clear that the examiner considered both whether renal insufficiency was caused by his service-connected diabetes and whether it was aggravated by his diabetes.  In addition, an August 2016 VA examination showed a worsening in the Veteran's diabetes mellitus symptoms.  See also September 2016 VA Rating Decision, in which the Veteran's disability rating for diabetes was increased to 20 percent.  Thus, a new examination is warranted. 

Regarding cataracts, during the June 2011 examination, the examiner opined that the Veteran's cataracts were not caused by his service-connected diabetes.  However, the examiner did not address whether cataracts were aggravated by diabetes. Allen v. Brown, 7 Vet. App. 439 (1995). Thus, a new examination is warranted.    
	
Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum to the June 2011 VA examinations relating to cataracts and renal insufficiency.  Upon review of the record, to include the increase in severity of the Veteran's service-connected diabetes mellitus, the examiner is asked to provide opinions on the following:

a.  Whether it is at least as likely as not (50 percent or better probability) that the Veteran's cataracts are (i.) caused or (ii.) aggravated by (i.e., permanently worsened beyond the natural progress of the disorder) his service-connected diabetes mellitus.

b.  Whether it is at least as likely as not (50 percent or better probability) that the Veteran's renal insufficiency is (i.) caused or (ii.) aggravated by (i.e., permanently worsened beyond the natural progress of the disorder) his service-connected diabetes mellitus.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Note that the law does not require that the Veteran's disability be exclusively caused or aggravated by his service-connected conditions.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


